Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.  Claims 1, 5-16 and 20 are pending. 

2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/2021 has been entered.

Claim Rejections - 35 USC § 112
3.  The following is a quotation of 35 U.S.C. 112(b)

(B) CONCLUSION.---The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.  Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  

(a) The phrase “by hydrophobic interaction” in claim 14, line 2, renders the claim unclear as to whether there is an additional hydrophobic interaction chromatography step or whether applicant is referring to the hydrophobic interaction chromatography step (c). If applicant is indeed referring to the hydrophobic interaction chromatography step (c) it is suggested to amend the claimed to recite “by the hydrophobic interaction chromatography in step (c)”. 

Claim Rejections - 35 USC § 103
5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.  Claims 1, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (US 2014/0128577) and Majumder et al. (WO 2014/102814, IDS Ref), in view of Eon-Duval et al. (US 2010/0022757).

With respect to claim 1, Kulkarni teaches purification of a TNFR-Fc fusion protein such as etanercept which includes the sequential steps of a) Protein A chromatography, b) subjecting the eluate to anion exchange chromatography, c) subjecting the eluate to hydrophobic interaction chromatography (HIC) and collecting the eluate (¶s2, 35, 10-12, 15-16, 18-2735-37).

With respect to claim 9, Kulkarni teaches that the AEX can be carried out with DEAE cellulose (¶29). 

Majumder also teaches a process for the purification of a TNFR:Fc fusion protein which includes the steps of providing a sample that includes a TNFR-Fc protein and binding it to a Protein A affinity chromatography resin, eluting the TNFR:Fc protein and binding the eluted protein to an AEX, binding the eluate to a HIC and eluting the TNFR:Fc protein from the HIC. (P. 6, lines 21-32 and spanning to p. 7, lines 1-8; claim 1). 

With respect to claim 14, Majumder teaches that the HIC reduces aggregates (p. 11, line 24). 

Differences with claimed invention

The prior art teachings differ from the claimed invention in the recitation that a cation exchange chromatography step (CEX) is carried out on the eluate form the HIC before collecting the Fc-TNFR protein as in base claim 1, step (d). 

Eon-Duval teaches purification of an Fc-fusion protein which includes cation exchange chromatography in bind and elute mode (claim 36 and 64). 



It would have been obvious to one of ordinary skill in the art at the time the invention was made to have included a cation exchange chromatography step in bind and elute mode following an AEX and HIC step in the scheme taught by Kulkarni and Majumder for the purification of an Fc-fusion protein. Those of skill in the art would have had reason to do so because Eon-Duval teaches that it was known in the art to combine CEX with the preceding steps of AEX and HIC for the purification of Fc fusion proteins. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

The prior art teachings further differ from the currently claimed invention in the recitation that concentration of protein in the eluant form the cation exchange chromatography is 20 mg/ml with % aggregates.

It is well settled that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454, 456, 105 USPQ 233; 235 (CCPA 1955). See MPE §§2144.05 part IIA. 

In the instant case, the combined references Kulkarni, Majumder and Eon-Duval teach the same purification scheme for an Fc fusion protein such as etanercept currently claimed by the applicant. All three of the steps (i.e., anion exchange, hydrophobic interaction chromatography and cation exchange) are also performed in bind and elute mode. While the references do not specifically recite the particular protein concentration contained in the eluate of the % aggregates contained in the eluate form the cation exchange step, one of skill in the art would consider that starting from a particular protein concentration loaded onto the initial Protein A resin and following the same purification scheme outlined in the references, one of skill in the art would obtain the same protein concentration and % aggregates eluted form the third cation exchange chromatography or at least have considered such protein concentration and % aggregates to be optimization based on the starting protein concentration to be purified, at least in absence of evidence to the contrary.

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of 

Applicant’s arguments were fully considered but were not considered persuasive.

Applicant’s asserts that Majumdar does not teach a step of using cation exchange chromatography with the fusion protein being eluted at a concentration of >20 mg/ml with <3% aggregates. In addition, the method disclosed in Majumdar is specific to p75 TNFR:Fc proteins. (see Response at p. 6)
This argument was not considered persuasive because the rejection is based on a combination of the primary references Majumder as well as Kulkarni. Kulkarni clearly teaches that the protein purification scheme which includes Protein A-AEX and HIC and HIC is used for the purification of etanercept, which is the same Fc fusion protein claimed applicant (see scheme of Example 1 starting at ¶35). As was noted in the prior OA, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Killer, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). See MPEP 2145. 
While the references do not specifically recite including a cation exchange step such as one where the protein in the eluant form the CEX is 20 mg/ml with less than 3% aggregates, Eon-Duval teaches that it was known in the art to include a cation exchange chromatography step for the purification of an Fc containing protein and that the cation exchange step can be used in a purification scheme having one or more additional steps such as AEX and HIC preceding the CEX step (¶70). Those of skill in the art would accordingly be motivated to include a CEX which follows both an AEX and HIC step in the purification of an Fc fusion protein given the teachings of Eon-Duval that such as step may follow AEX and HIC and have also considered the precise protein concentration eluted from the CEX and percentage aggregates in the elution to have been optimization well within the skill of the ordinary artisan, as discussed supra, at least in absence of evidence to the contrary. 

Applicant further argues that the secondary references Eon-Duval does not teach or suggest the protein A chromatography step. 

This argument was not considered persuasive because using an initial Protein A chromatography step in combination with anion exchange and hydrophobic interaction chromatography was well known in the art for the purification of Fc-fusion proteins as taught by Kulkarni and Majumder. Again, the rejection is based on a combination of the references and not on any single one reference. 

Applicant further teaches that that the specific sequence steps as claimed is critical to the yield of the highly purified fusion protein and that the inventors surprisingly found 

This argument was not considered persuasive because as noted supra the combined references teach the same order of steps. Given that the references in combination teach the exact same order of chromatography steps (including in the same bind and elute mode), one of skill in the art would have expected to obtain a similar or the same yield of purified protein with the same or similar percentage of aggregates and any differences would appear to be optimization depending on starting concentrations of the Fc protein to be purified. 


7.  Claims 1, 5-6, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (US 2014/0128577) and Majumder et al. (WO 2014/102814, IDS Ref), in view of in view of Eon-Duval et al. (US 2010/0022757), as applied to claims 1, 9, and 14 above, and further in view of Sun (US 2008/0064861) and Eckermann et al. (US 2013/0197197)

The prior art teachings of Kulkarni, Majumder and Eon-Duval are discussed supra. 

Differences with claimed invention

The teachings differ in the recitation that the Protein A column is washed with 0.5-1 M arginine for removal of host cell related impurities (claim 5) and with 1.5 M NaCL and 5% IPA for removal of host cell related impurities (claim 6).

Sun teaches optimized arginine washes for Protein A chromatography in the purification of Fc fusion proteins from impurities such as protein variants and aggregates proteins (¶s8, 10, 36, 53-56). 

Sun teaches an arginine concentration of about 0.5 M to about 1.0 M as a Protein A wash solution (¶s10, 70), which is the same range in claim 5.

Sun does not teach washing the Protein A column with “1.5 M NaCL and 5% IPA” as in claim 6. However, Sun does teach alternate wash solutions such as 10% isopropanol (IPA) ¶90).

Eckermann teaches methods of depleting impurities, particularly HCPs, by means of protein A chromatography using a washing buffer that includes sodium chloride and isopropanol (¶s84). 



It is well settled that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454, 456, 105 USPQ 233; 235 (CCPA 1955). See MPE §§2144.05 part IIA. 

In the instant case, the secondary references teach using arginine as well as NaCL and IPA for the removal of HCPs in a Protein A column wash. Those of skill in the art would look to the ranges taught by these secondary references for the protein A wash used by an Fc fusion protein purification scheme that includes Protein A for determining optimal conditions for Protein A washes. 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Applicant’s arguments mirror the arguments above. Accordingly, the examiner refers applicant to the examiner’s rebuttal supra. 

8.  Claims 1, 7-9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (US 2014/0128577) and Majumder et al. (WO 2014/102814, IDS Ref), in view of in view of Eon-Duval et al. (US 2010/0022757), as applied to claims 1, 9, and 14 above, and further in view of Brown et al. (US 2013/0041139)

The prior art teachings of Kulkarni, Majumder and Eon-Duval are discussed supra. 

The teachings differ in the recitation that the elution of the Fc fusion protein from the Protein A is carried out with a gradient optimized for separation of aggregates (claim 7) such as with a gradient from pH 7 to 3, optimized to separate aggregates form the dimers during elution such that less than 5% aggregates are eluted out even when the load contains up to 30% aggregates. (claim 8). 

Brown teaches methods for purifying Fc fusion polypeptides from aggregates using Protein A chromatography where the polypeptide is eluted from the Protein A resin 

It is well settled that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454, 456, 105 USPQ 233; 235 (CCPA 1955). See MPE §§2144.05 part IIA. 

In the instant case, the secondary reference Brown teaches using pH gradients which intersect applicant’s claimed Ph range in a Protein A column elution buffer. Those of skill in the art would look to the ranges taught by Brown for the protein A elution used by an Fc fusion protein purification scheme that includes Protein A for determining optimal conditions for Protein A washes. In addition, while Brown does not specifically recite that the gradient separates aggregates from the dimers during elution such that less than 5% aggregates are eluted out even when the load contains up to 30% aggregates, one of skill in the art would expect that by performing the same pH gradient one of skill in the art would achieve similar reduction of the recited aggregates, at least in absence of evidence to the contrary.

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Applicant’s arguments mirror the arguments above. Accordingly, the examiner refers applicant to the examiner’s rebuttal supra. 


9.  Claims 1 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (US 2014/0128577) and Majumder et al. (WO 2014/102814, IDS Ref), in view of in view of Eon-Duval et al. (US 2010/0022757), as applied to claims 1-4, 9, and 14 above, and further in view of Rajendran et al. (US 2016/0176921) and Nti-Gyabaah et al. (US 2014/0187751). 

The prior art teachings of Kulkarni, Majumder and Eon-Duval are discussed supra. 

The teachings differ in the recitation that the protein is loaded on the AEX at a conductivity that prevents binding of lower isoforms thereby causing the lower isoforms 

The teachings also differ in the recitation that the lower isoforms are further removed by washing the AEX with salts at a concentration that elutes undesired isoforms of the protein (claim 12) and that the lower isoforms are washed off from the AEX with NaCL at a concentration of 50-100 mM (claim 13). 

Rajendran teaches a method for purifying antibodies and Fc fusion proteins which includes Protein A chromatography and polishing chromatography that can include AEX (Fig. 3; ¶s 35, 37)

Rajendran teaches that Capto Adhere ImprEs which is a multimodal strong AEX can be performed in bind and elute mode to remove impurities in the purification of an antibody. (¶144). Rajendran teaches a wash which includes 150 mM sodium chloride (Table 18). 

Nti-Gyabaah teaches purifying a Fc-fusion protein which includes an AEX step in bind and elute mode to a level of greater than 99% purity (claims 1-7, 20).  Nti-Gyabaah teaches that the AEX is equilibrated with the loading buffer and that a preferred conductivity for the loading buffer is in the range of 2.0-4.6 mS/cm (¶158). 

It is well settled that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454, 456, 105 USPQ 233; 235 (CCPA 1955). See MPE §§2144.05 part IIA. 

In the instant case, the secondary reference Rajendaran teaches conditions for AEX conducted in bind and elute mode using a wash that includes sodium chloride. Nti-Gyabaah also teaches AEX in bind and elute mode where the AEX is at a conductivity of 2.0-4.6 mS/cm. Those of skill in the art would look to the ranges taught by Rajendran and Nti-Gyabaah for starting operating conditions for the performance of an AEX operated in bind and elute mode in a purification scheme for Fc fusion proteins and have considered differences to have been optimization well within the skill of the ordinary artisan, at least in absence of evidence to the contrary. 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Applicant’s arguments mirror the arguments above. Accordingly, the examiner refers applicant to the examiner’s rebuttal supra. 


10.  Claims 1, 9, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (US 2014/0128577) and Majumder et al. (WO 2014/102814, IDS Ref), in  in view of Eon-Duval et al. (US 2010/0022757), as applied to claims 1-4, 9, and 14 above, and further in view of Allison et al. (US 2014/0288272).

The prior art teachings of Kulkarni, Majumder and Eon-Duval are discussed supra. 

The teachings differ in the recitation that the HIC resin is “polypropylene glycol” (claim 15) and that the separation on PPG resin is carried out with a series of elutions with a buffer containing reducing concentrations of salt followed by pooling of the fractions form the different elutions in a manner as to obtain a final product with the desired ratio of dimers, unfolded protein, clipped products and aggregates” (claim 16). 

Allison teaches polish purification of an antibody using HIC on a polypropylene glycol (PPG-) 600M resin. (¶s14, 237; claim 237).

Allison teaches that different fractions containing the desired recombinant polypeptide from the elution can be pooled (¶s15, 24, 34).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have substituted one of the HIC resin taught by Kulkarni and Majumder with a HIC resin such as s polypropylene glycol and to have also pooled the various elution fractions. Those of skill in the art would have had reason to do so because Allison teaches that polypropylene glycol (PPG-) 600M resin was a known resin for performing HIC and that it was known to collect various elution fractions during HIC. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Applicant’s arguments mirror the arguments above. Accordingly, the examiner refers applicant to the examiner’s rebuttal supra. 


11.  Claims 1, 9, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (US 2014/0128577) and Majumder et al. (WO 2014/102814, IDS Ref), in  in view of Eon-Duval et al. (US 2010/0022757), as applied to claims 1-4, 9, and 14 above, and further in view of Ishihara (US 2013/0096284) and CA 2 661 872 (IDS Ref). 

The prior art teachings of Kulkarni, Majumder and Eon-Duval are discussed supra. 

The teachings differ in the recitation that 50-70 mg of protein is bound per ml of the CEX resin (claim 20). 

Ishihara teaches elution form the CEX using an elution buffer of glutamic acid and citric acid (Table 2), which is considered “a buffer without addition of salts”. 

The ‘872 publication teaches purification of an Fc fusion protein which includes CEX suing a resin with a loading capacity of 50 mg/ml (p. 40, line 27). 

It is well settled that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454, 456, 105 USPQ 233; 235 (CCPA 1955). See MPE §§2144.05 part IIA. 

In the instant case, Ishihara teaches performing CEX for the purification of antibodies using buffer without salts. The ‘872 publication further teaches loading a CEX resin at a loading capacity of 50 mg/ml which intersects applicant’s claimed “50-70 mg” range. 

Those of skill in the art would look to the ranges both Ishihara and the ‘872 for determining possible loading capacity for a protein onto a CEX as well as using buffers that do not include salts for luting the protein. While the combined references do not teach that the concentration of protein in the eluant form the CEX is greater than 20 mg/ml, one of skill in the art would also expect to achieve similar protein concentration in the elution from the CEX using the same or similar steps, at least in absence of evidence to the contrary. 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Applicant’s arguments mirror the arguments above. Accordingly, the examiner refers applicant to the examiner’s rebuttal supra. 

12.  No claim is allowed.

13.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

January 19, 2022

/JAMES  ROGERS/
Examiner, Art Unit 1644
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644